MEMORANDUM **
Andrea Gale appeals the district court’s denial of her request for preliminary in-junctive relief against Citimortgage, Inc. and other mortgage entities. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
*818Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief, and we conclude that the district court did not abuse its discretion. Winter v. Natural Resources Defense Council, 555 U.S. 7, 24, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008) (listing factors for district court to consider); Sports Form, Inc. v. United Press Int’l, 686 F.2d 750, 752-53 (9th Cir.1982) (explaining limited scope of review).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.